Citation Nr: 9934858	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  91-45 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement  to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1967 
to May 1969.  

Service connection was denied for an acquired psychiatric 
disorder, including PTSD, by an April 1986 rating decision, 
and that decision became final when the appellant did not 
appeal the decision within one year after notification 
thereof.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1989 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), and it was remanded to the RO in 
January 1992 for additional development.  In a July 1997 
decision, the Board found that new and material evidence had 
been submitted with which to reopen the claim for service 
connection for an acquired psychiatric disorder including 
PTSD.  The Board then remanded the claim for additional 
development.  


FINDINGS OF FACT

The appellant has PTSD that is related to stressful combat 
events to which he was exposed in Vietnam during the Vietnam 
war.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.304(f) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has PTSD that developed as a 
result of traumatic experiences to which he was exposed while 
serving in Vietnam.  In providing testimony at his regional 
office hearing in August 1990, the appellant testified that 
the traumatic events to which he was exposed in Vietnam 
included mortar fire, a heavy firefight followed by an 
explosion in which many people were killed, fellow soldiers 
dying from meningitis, and having killed a child when ordered 
to fire a cannon into a cave where there was a man and child.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Additionally, if the claimed stressor is 
related to the claimant having been a prisoner of war, 
prisoner-of-war experience that satisfies the requirements of 
38 C.F.R. § 3.1(y) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

The evidence presented in this case includes competent 
medical evidence showing that the appellant has a psychiatric 
disorder.  However, there have been several different 
diagnoses as to the nature of the disorder, including 
diagnoses of schizophrenia, a psychosis.  The Board notes 
that the appellant's service medical records reveal no 
complaint or finding of a psychiatric disorder, and that the 
initial diagnosis of a psychosis, latent type schizophrenia, 
was made after VA psychiatric and psychological evaluations 
were performed in July and August 1971, respectively.  
Therefore, because an acquired psychiatric disorder was not 
present in service and a psychosis was not manifested to a 
compensable degree within the first year after the 
appellant's separation from service, the Board finds that 
service connection is not warranted, either on a direct basis 
or on a presumptive basis, for an acquired psychiatric 
disorder other than PTSD.  

The determination as to whether service connection may be 
granted for PTSD, however, entails a careful evaluation of 
the evidence presented in this case.  As noted above, the 
medical evidence presented in this case reveals several 
different diagnoses concerning the appellant's psychiatric 
problems.  Non-PTSD diagnoses include the following: chronic 
depressive neurosis, reported in a January 1980 private 
medical record; undifferentiated schizophrenia, noted in a 
November 1981 medical statement from A. H. Abreu, M.D., a 
specialist in geriatric medicine (internal medicine); 
undifferentiated schizophrenia, chronic marked schizophrenia, 
chronic anxiety state, and delayed stress reaction, listed in 
a November 1983 statement from Dr. Abreu; atypical psychosis, 
reported by a VA psychiatrist in March 1985, following his 
January 1985 VA psychiatric examination of the appellant and 
a March 1985 VA psychological evaluation that indicated the 
appellant had a psychotic process of unknown etiology with a 
schizophrenic disorder strongly suspected; atypical anxiety 
disorder with depressive features, noted in a report of VA 
hospitalization for observation and evaluation in November 
and December 1985 that included psychological evaluation in 
November 1985; undifferentiated-type schizophrenia, reported 
by D. L. Coira, M.D., in September 1986; dysthymic disorde, 
reported by a VA psychiatrist in November 1987, following his 
examination of the appellant in July 1987 and a period of VA 
hospitalization for observation and evaluation in October and 
November 1987; malingering and organic personality, by record 
only, listed in a February 1994 report from two VA 
psychiatrists, who, after reviewing the appellant's claims 
file and interviewing him, stated that no evidence was found 
in the symptomatology or in the history to confirm a 
diagnosis of PTSD; malingering and organic personality, by 
record only, listed by a Board of three psychiatrists and a 
neurologist, who evaluated the claims file in March 1995 and 
stated that the inconsistencies in the appellant's complaints 
and presentation of symptoms, reflected in the multiple 
diagnoses that had been made, as well as the inconsistent and 
contradictory reports of different psychological 
examinations, definitely pointed towards a voluntary 
presentation of symptoms; atypical psychosis, reported by R. 
T. Soto, M.D, who performed an August 1995 psychiatric 
evaluation; organic affective disorder, reported in VA 
outpatient medical records dated in June, September, and  
December 1997; and atypical depression and organic 
personality syndrome, listed in a December 1997 VA 
psychiatric examination report.  

The Board notes that there is also medical evidence presented 
in this case that contains diagnoses of PTSD.  The VA 
psychiatrist who performed the December 1997 psychiatric 
examination had previously diagnosed PTSD in a March 1992 VA 
psychiatric examination, on the basis of traumatic events 
that the appellant claimed had occurred in Vietnam.  The 
appellant's family practitioner, C. Delgado Reyes, M.D., 
reported several diagnoses for the appellant's medical 
problems in a March 1995 medical statement, including PTSD 
(without discussion).  R. T. Soto, M.D., who had diagnosed 
atypical psychosis in his August 1995 psychiatric evaluation 
report, diagnosed PTSD and atypical psychosis in August 1997, 
following a second psychiatric evaluation of the appellant.  

Other pertinent evidence in this case includes personal 
hearing testimony provided in July 1990 by the appellant's 
spouse (regarding the appellant's psychiatric problems since 
1973) and by his mother (regarding his demeanor in 1967 when 
he had meningitis and after service); a history of the 
appellant's military unit in Vietnam between 1967 and 1969; 
pictures submitted by the appellant of fellow servicemen and 
the terrain in Vietnam; a July 1992 statement from the 
appellant identifying several individuals in his unit who 
were casualties in Vietnam; and a September 1993 report from 
the U. S. Army and Joint Services Environmental Support Group 
(ESG) (now the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR)), which identified as casualties, 
four of those servicemen described by the appellant in his 
July 1992 statement.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

After careful and longitudinal review of the evidence 
presented, the Board has determined that there is an 
approximate balance between the positive and negative 
evidence with regard to the claim for service connection for 
PTSD.  The Board finds that the September 1993 ESG report 
corroborates the appellant's accounts of four persons injured 
in Vietnam, therefore, offering evidence that the appellant 
was indeed exposed to traumatic events as a result of combat 
experiences in Vietnam.  Therefore, it must be determined 
whether the medical evidence establishes that the appellant 
has PTSD.  Notwithstanding the several diagnoses other than 
PTSD that has been placed on the appellant's psychiatric 
disorder, there are diagnoses of PTSD.  Although the PTSD 
diagnosis provided by the appellant's family practitioner, 
Dr. Reyes, is of slight probative value because he is not a 
psychiatrist, the Board notes that Dr. Soto, who is a 
psychiatrist, apparently changed his mind as to the 
appropriate diagnosis of the appellant's psychiatric 
problems, as evidenced by his diagnosis of PTSD in August 
1997 as opposed to his August 1995 diagnosis that did not 
include PTSD.  Paradoxically, the VA psychiatrist who 
performed the December 1997 VA psychiatric examination (which 
was supposed to have been conducted by a psychiatrist who had 
not previously examined the appellant) did not diagnose PTSD 
in December 1997, but had diagnosed PTSD at a March 1992 
psychiatric examination.  Because the evidence does not 
demonstrate that the appellant is discreditable, the Board 
has determined that the evidence is equivocal as to whether 
his psychiatric symptomatology is a manifestation of PTSD.  
Therefore, as he is extended the benefit of the doubt under 
38 U.S.C.A. § 5107(b), the Board finds that service 
connection is warranted for PTSD.  


ORDER

Service connection is granted for PTSD.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

